DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 25 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno et al. US 2013/0264865, in view of Yoo US 2013/0127626.
Regarding Claims 30 and 38, Sugeno teaches a system comprising: 
a first converter (3, figs. 1-6) having a first port (input of 3, figs. 1-6) coupled to an output of a generator (electric power system 1, fig. 1-6); 
a second converter (4, figs.1-6) having a first port (input of 4, figs. 1-6) coupled to a second port (output of 3, figs. 1-6) of the first converter and a second port (output of 4, figs. 1-6) coupled to a utility grid (2, figs. 1-6); 
a switch (SW2, figs. 1-6) configured to couple the output of the generator to the utility grid and thereby bypass the first and second converters; and 
when the load electric power is equal to or more than the threshold value electric power, the commercial utility electric power AC1, and the A.C. electric power AC2 which is formed by passing the DC-AC inverter 4 after the boosting of the output from the battery module 6 are mixed with each other. The mixture is carried out on the output side of the AC-DC converter 3 based on the D.C. signal.  Both of the switches SW1 and SW3 are turned ON, and the switch SW2 is turned OFF, refer to [0063]) and to close the switch to directly connect the generator to the utility grid responsive to a state of the generator meeting a predetermined criterion after the engine has started (SW2 ON; the AC-DC converter 3, the DC-AC inverter 4, the charging circuit 5, and the boosting circuit 7 is tuned OFF, and the input commercial utility electric power AC0 is fetched to the A.C. electric power supply terminal 2 as it is,  refer to [0065]). 
Sugeno teaches wherein the first converter has the first port coupled to an electric power system however is silent wherein the electric power system is a generator.
Yoo teaches wherein the first converter (10, fig. 1) has a first port coupled to an output of a generator (3, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the power generator as taught by Yoo with the system of Sugeno in order to provide power to the system. 
Regarding Claims 31 and 39, the combination of Sugeno and Yoo teaches all of 
Regarding Claims 32 and 40, the combination of Sugeno and Yoo teaches all of the limitations of Claims 30 and 37, and further teaches wherein the controller is configured to start the engine responsive to the command (refer to [0060]-[0063] of Sugeno).
Regarding Claims 33 and 41, the combination of Sugeno and Yoo teaches all of the limitations of Claims 32 and 40, and further teaches wherein the second port of the first converter is coupled to the first port of the second converter by a DC bus (output of 3 and input of 4, figs. 1-6 of Sugeno) and wherein the controller is configured to cause the second converter to provide power to the utility grid from an energy storage device (6, figs. 1-6 of Sugeno) coupled to the DC bus until the engine has started and the generator provides a predetermined amount of power (refer to [0090]-[0093] of Sugeno).
Regarding Claim 34 and 42, the combination of Sugeno and Yoo teaches all of the limitations of Claims 33 and 41, and further teaches, wherein the controller is further configured to maintain substantially zero current transfer between the energy storage device and the DC bus after the generator is providing the predetermined amount of power (refer to [0090]-[0093] of Sugeno).
Regarding Claims 35 and 43, the combination of Sugeno and Yoo teaches all of the limitations of Claims 30 and 37, and further teaches wherein the second port of the first converter is coupled to the first port of the second converter by a DC bus and 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the bidirectional inverter as taught by Yoo with the system of Sugeno in order to provide power to and received power from the grid.
Regarding Claims 36 and 44, the combination of Sugeno and Yoo teaches all of the limitations of Claims 35 and 44, and further teaches, wherein the switch is open in the first mode and wherein the switch is closed in the second mode (refer to [0060]-[0064] of Sugeno).
Regarding Claim 37 and 45, the combination of Sugeno and Yoo teaches all of the limitations of Claims 30 and 37, and further teaches wherein the controller is configured to cause the first and second converters to provide a first power output level to the utility grid from the generator before the state of the generator meets the predetermined criterion and to close the switch to directly connect the generator to the utility grid to continue to provide the first power output level to the utility grid responsive to the state of the generator meeting the predetermined criterion (refer to [0064] of Sugeno).
Response to Arguments
Applicant's arguments pages 6-7 filed 25 January 2021, regarding Claims 30 and 38 have been fully considered but they are not persuasive.
Applicant stated that the prior art of record Sugeno et al. US 2013/0264865, in view of Yoo US 2013/0127626, did not teach all of the limitations.  Sugeno and Yoo teach all of the recited structure in Claims 30 and 38, including a controller configured to cause the first and second converters to provide power to the utility grid from the generator and to close the switch to directly connect the generator to the utility grid responsive to a state of the generator meeting a predetermined criterion after the engine has started.  It is known in the art that upon initial start, generators need to be brought up to speed before their output can be connected to a grid and thereby not bypassing the converters.  Johnson 2009/0021079, Tesch 2015/0180393, and Meisner US 2014/0152009, for example teach this.
Johnson 2009/0021079: The generator 60 is started and begins to run up to speed (block 340).  Responsive to the generator 60 reaching a desired state, e.g., a desired frequency, voltage and/or phase, the generator 60 is connected to the first bus 240a (block 350).  Following this, all or some of the essential and non-essential loads 80c, 80d may be connected to the first bus 240a (block 360).  After stabilization of the first bus 240a, the second bus 240b may be reconnected to the first bus 240a (block 370)., refer to [0029].
Tesch 2015/0180393:  As each generator system 10a, 10b or external generator 100a, 100b is started up, there is a period of time required for the engine of the generator to accelerate up to speed and to begin driving the alternator 20 at the desired speed to generate power at the desired frequency.  A switch 25a-25d is placed between each generator and the load 36 to allow the generator to remain disconnected during the initial start up period and for a control signal 17a-17d to be generated to connect the generator to the load 36 when the generator is producing power at the desired frequency, refer to [0230]
Meisner US 2014/0152009: To account for start-up operations, in which the generate is brought up to speed before generating any real power, a nominal frequency value 36 (representative of a desired speed) is added to the nominal power request to provide regulation of engine speed prior to connection of generator 14 to distribution network 16 to generate an operating power request OP(rpm), expressed in terms of grid frequency, refer to [0022].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
30 March 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836